

115 S1888 RS: Voluntary Separation Incentive Payment Adjustment Act of 2017
U.S. Senate
2017-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 562115th CONGRESS2d SessionS. 1888[Report No. 115–330]IN THE SENATE OF THE UNITED STATESSeptember 28, 2017Mr. Lankford introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsSeptember 4, 2018Reported by Mr. Johnson, with an amendmentInsert the part printed in italicA BILLTo amend title 5, United States Code, to increase the maximum amount of a Voluntary Separation
			 Incentive Payment and to include an annual adjustment in accordance with
			 the Consumer Price Index. 
	
 1.Short titleThis Act may be cited as the Voluntary Separation Incentive Payment Adjustment Act of 2017. 2.Voluntary separation incentive pay increase (a)In generalSection 3523 of title 5, United States Code, is amended—
 (1)in subsection (b)(3)(B), by striking $25,000 and inserting $40,000, as adjusted in accordance with subsection (c); and (2)by adding at the end the following:
					
						(c)Consumer price index adjustment
 (1)In generalOn March 1 of each year, the Director of the Office of Personnel Management shall adjust the amount under subsection (b)(3)(B) by the amount determined by the Secretary of Labor to reflect the percentage increase between—
 (A)the Consumer Price Index (all items; United States city average) published for December of the preceding year; and
 (B)the Consumer Price Index (all items; United States city average) published for December of the year before the preceding year.
 (2)RoundingIn making an adjustment under paragraph (1), the Director of the Office of Personnel Management shall—
 (A)round the percentage increase to the nearest 1/10 of 1 percent; and (B)round the amount of the adjustment to the nearest multiple of $1,000..
 (b)Department of DefenseSection 9902(f)(5) of title 5, United States Code, is amended— (1)in subparagraph (A)(ii), by striking $25,000 and inserting an amount determined by the Secretary, not to exceed $40,000, as adjusted in accordance with subparagraph (D); and
 (2)by adding at the end the following:  (D)(i)On March 1 of each year, the Secretary of Defense shall adjust the amount under subparagraph (A)(ii) by the amount determined by the Secretary of Labor to reflect the percentage difference between—
 (I)the Consumer Price Index (all items; United States city average) published for December of the preceding year; and
 (II)the Consumer Price Index (all items; United States city average) published for December of the year before the preceding year.
 (ii)In making an adjustment under clause (i), the Secretary of Defense shall—
 (I)round the percentage increase to the nearest 1/10 of 1 percent; and (II)round the amount of the adjustment to the nearest multiple of $1,000..
				3.Retirement-creditable basic pay
 (a)Definition of basic payClause (ii) of Section 8331(3)(E) of title 5, United States Code, is amended to read as follows:
				
 (ii)received after September 11, 2001, by a Federal air marshal or criminal investigator (as defined in section 5545a(a)(2)) of the Transportation Security Administration, subject to all restrictions and earning limitations imposed on criminal investigators receiving such pay under section 5545a, including the premium pay limitations under section 5547;.
 (b)Fair Labor Standards Act exemptionSection 13 of the Fair Labor Standards Act of 1938 (29 U.S.C. 213) is amended— (1)in subsection (a)(16)—
 (A)by striking is paid  and inserting is entitled to; and (B)by inserting , or a Federal air marshal or criminal investigator employed by the Administrator of the Transportation Security Administration who is entitled to availability pay as described in section 8331(3)(E)(ii) of such title (where entitlement is determined before the application of any premium pay limitation) before the semicolon; and
 (2)in subsection (b)(30)— (A)by striking is paid  and inserting is entitled to; and
 (B)by inserting , or a Federal air marshal or criminal investigator employed by the Administrator of the Transportation Security Administration who is entitled to availability pay as described in section 8331(3)(E)(ii) of such title (where entitlement is determined before the application of any premium pay limitation) before the period.
					(c)Effective date; applicability
 (1)In generalSubject to paragraph (2), this section, and the amendments made by this section, shall take effect on the first day of the first pay period commencing on or after the date of enactment of this Act.
				(2)Retroactive application
 (A)In generalAny availability pay received for any pay period commencing before the date of enactment of this Act by a Federal air marshal or criminal investigator employed by the Transportation Security Administration shall be deemed basic pay under section 8331(3) of title 5, United States Code, if the Transportation Security Administration treated such pay as retirement-creditable basic pay, but the Office of Personnel Management, based on an interpretation of section 8331(3) of title 5, United States Code, did not accept such pay as retirement-creditable basic pay.
 (B)ImplementationNot later than 90 days after the date of enactment of this Act, the Director of the Office of Personnel Management shall commence taking such actions as are necessary to implement the amendments made by this section with respect to availability pay deemed to be basic pay under subparagraph (A).
					September 4, 2018Reported with an amendment